Mohamed v Abuhamra (2021 NY Slip Op 02669)





Mohamed v Abuhamra


2021 NY Slip Op 02669


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


442 CA 20-00396

[*1]ABLA MOHAMED, PLAINTIFF-RESPONDENT,
vHANI ABUHAMRA, DEFENDANT. - FERRY EXPRESS MART 4, INC., AND DOLLAR CITY WHOLESALE, ALSO KNOWN AS D.C. WHOLESALE, ALSO KNOWN AS DCW, NONPARTY APPELLANTS. 


LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (THOMAS J. GAFFNEY OF COUNSEL), FOR NONPARTY APPELLANTS.
THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ERIN L. WHITCOMB OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Lynn W. Keane, J.), entered February 25, 2020. The order denied the motion of nonparty appellants seeking to intervene in this action. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court